                                           Case 4:19-cv-02690-HSG Document 177 Filed 08/20/21 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       IN RE LYFT INC. SECURITIES                        Case No. 19-cv-02690-HSG
                                           LITIGATION
                                   8                                                         ORDER GRANTING MOTION FOR
                                                                                             CLASS CERTIFICATION
                                   9
                                                                                             Re: Dkt. No. 98
                                  10

                                  11

                                  12
Northern District of California




                                                Pending before the Court is the motion for class certification filed by Lead Plaintiff Rick
 United States District Court




                                  13
                                       Keiner. See Dkt. No. 98 (“Mot.”); Dkt. No. 117 (“Opp.”); Dkt. No. 127 (“Reply”). The Court
                                  14
                                       held a hearing on the motion on March 11, 2021. See Dkt. No. 147. Having carefully considered
                                  15
                                       the parties’ arguments, the Court GRANTS the motion.
                                  16
                                           I.   BACKGROUND
                                  17
                                                On April 16, 2021, Plaintiff filed the operative consolidated complaint against Defendant
                                  18
                                       Lyft Inc. (“Lyft”), Logan Green, Co-Founder, Chief Executive Officer, and Director on Lyft’s
                                  19
                                       board of directors (the “Board”), John Zimmer, Co-Founder, President and Vice Chairman of the
                                  20
                                       Board, Brian Roberts, Chief Financial Officer, Prashant (Sean) Aggarwal, Chairman of the Board,
                                  21
                                       Board Members Ben Horowitz, Valerie Jarrett, David Lawee, Hiroshi Mikitani, Ann Miura-Ko,
                                  22
                                       and Mary Agnes (Maggie) Wilderotter (“Individual Defendants,” and collectively with Lyft,
                                  23
                                       “Defendants”).1 See Dkt. No. 74 (“CCAC”).
                                  24
                                                Lyft is a rideshare company that “sought to revolutionize transportation by launching its
                                  25
                                       peer-to-peer marketplace for on-demand ridesharing.” CCAC at ¶ 4. Lyft registered its issuance
                                  26
                                  27   1
                                         On October 14, 2020, the parties stipulated to the voluntary dismissal of Former Board Member
                                  28   Jonathan Christodoro, “who resigned from the Board prior to signing Lyft’s registration
                                       statement.” Dkt. No. 103.
                                         Case 4:19-cv-02690-HSG Document 177 Filed 08/20/21 Page 2 of 13




                                   1   of common stock “under the Securities Act of 1933, as amended, pursuant to Lyft’s registration

                                   2   statement on Form S-1 (File No. 333-229996) declared effective on March 28, 2019.” Id. at ¶ 3.

                                   3   Lyft offered 32.5 million shares to the public through an initial public offering (“IPO”) at a price

                                   4   of $72.00 per share, generating total proceeds of $2.34 billion. Id. at ¶ 5. According to Plaintiff,

                                   5   Lyft made representations in the IPO Registration Statement and Prospectus filed in connection

                                   6   with the IPO that “were materially misleading, omitted information necessary in order to make the

                                   7   statements not misleading, and omitted material facts required to be stated therein.” Id. ¶ 6.

                                   8          On March 4, 2020, the Court appointed Rick Keiner as Lead Plaintiff. Dkt. No. 64. On

                                   9   May 14, 2020, Defendants moved to dismiss Plaintiff’s consolidated amended class action

                                  10   complaint. Dkt. No. 78. On September 8, 2020, the Court granted in part and denied in part

                                  11   Defendants’ motion. Dkt. No. 96. On September 25, 2020, Plaintiff filed the instant motion

                                  12   seeking to certify the following class:
Northern District of California
 United States District Court




                                                       All persons and entities who purchased or otherwise acquired the
                                  13                   common stock of Lyft issued and traceable to the IPO Registration
                                                       Statement. Excluded from the Class are defendants and their families,
                                  14                   the officers, directors and affiliates of defendants, at all relevant
                                                       times, members of their immediate families and their legal
                                  15                   representatives, heir, successors or assigns, any entity in which
                                                       defendants have or had a controlling interest and any entity that
                                  16                   underwrote the Lyft IPO including any officer, director or affiliate of
                                                       any Lyft IPO underwriter.
                                  17
                                       Mot. at 1. Plaintiff also requests that the Court appoint him as Class Representative and appoint
                                  18
                                       Block & Leviton as Class Counsel. Id.
                                  19
                                        II.   LEGAL STANDARD
                                  20
                                              Federal Rule of Civil Procedure 23 governs class actions, including the issue of class
                                  21
                                       certification. Class certification is a two-step process. To warrant class certification, a plaintiff
                                  22
                                       “bears the burden of demonstrating that she has met each of the four requirements of Rule 23(a)
                                  23
                                       and at least one of the requirements of Rule 23(b).” Zinser v. Accufix Research Inst., Inc., 253
                                  24
                                       F.3d 1180, 1186 (9th Cir.), opinion amended on denial of reh’g, 273 F.3d 1266 (9th Cir. 2001);
                                  25
                                       see also Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011) (“A party seeking class
                                  26
                                       certification must affirmatively demonstrate [her] compliance with the Rule.”).
                                  27
                                              Rule 23(a) provides that a district court may certify a class only if: “(1) the class is so
                                  28
                                                                                          2
                                         Case 4:19-cv-02690-HSG Document 177 Filed 08/20/21 Page 3 of 13




                                   1   numerous that joinder of all members is impracticable; (2) there are questions of law or fact

                                   2   common to the class; (3) the claims or defenses of the representative parties are typical of the

                                   3   claims or defenses of the class; and (4) the representative parties will fairly and adequately protect

                                   4   the interests of the class.” Fed. R. Civ. P. 23(a). That is, the class must satisfy the requirements of

                                   5   numerosity, commonality, typicality, and adequacy of representation to maintain a class action.

                                   6   Mazza v. Am. Honda Motor Co., Inc., 666 F.3d 581, 588 (9th Cir. 2012).

                                   7          If the four prerequisites of Rule 23(a) are met, a court also must find that the plaintiff

                                   8   “satisf[ies] through evidentiary proof” one of the three subsections of Rule 23(b). Comcast Corp.

                                   9   v. Behrend, 569 U.S. 27, 33 (2013). Plaintiffs assert that they meet the requirements of Rule

                                  10   23(b)(3). See Dkt. No. 98. Rule 23(b)(3) applies where there is both “predominance” and

                                  11   “superiority,” meaning “questions of law or fact common to class members predominate over any

                                  12   questions affecting only individual members, and . . . a class action is superior to other available
Northern District of California
 United States District Court




                                  13   methods for fairly and efficiently adjudicating the controversy.” See Fed. R. Civ. P. 23(b)(3). To

                                  14   determine whether a putative class action satisfies the requirements of Rule 23(b)(3), courts

                                  15   consider:

                                  16
                                                      (A) the class members’ interests in individually controlling the
                                  17                  prosecution or defense of separate actions;
                                  18                  (B) the extent and nature of any litigation concerning the controversy
                                                      already begun by or against class members;
                                  19
                                                      (C) the desirability or undesirability of concentrating the litigation of
                                  20                  the claims in the particular forum; and
                                  21                  (D) the likely difficulties in managing a class action.
                                  22   Fed. R. Civ. P. 23(b)(3)(A)–(D).

                                  23          The Court’s “class-certification analysis must be ‘rigorous’ and may ‘entail some overlap

                                  24   with the merits of the plaintiff’s underlying claim.’” Amgen Inc. v. Connecticut Ret. Plans &

                                  25   Trust Funds, 568 U.S. 455, 465–66 (2013) (citing Dukes, 564 U.S. 350–51). However, “Rule 23

                                  26   grants courts no license to engage in free-ranging merits inquiries at the certification stage,” and

                                  27   “[m]erits questions may be considered to the extent––but only to the extent––that they are relevant

                                  28   to determining whether the Rule 23 prerequisites for class certification are satisfied.” Id. at 1194–
                                                                                         3
                                           Case 4:19-cv-02690-HSG Document 177 Filed 08/20/21 Page 4 of 13




                                   1   95; see also Ellis v. Costco Wholesale Corp., 657 F.3d 970, 981 (9th Cir. 2011) (“[A] district court

                                   2   must consider the merits if they overlap with the Rule 23(a) requirements.”). The issue to be

                                   3   decided on a certification motion is whether the case should be “conducted by and on behalf of the

                                   4   individual named parties only” or as a class. See Dukes, 564 U.S. at 348.

                                   5   III.    DISCUSSION
                                   6           As noted, Plaintiff moves to certify the following class:
                                                      All persons and entities who purchased or otherwise acquired the
                                   7                  common stock of Lyft issued and traceable to the IPO Registration
                                                      Statement. Excluded from the Class are defendants and their families,
                                   8                  the officers, directors and affiliates of defendants, at all relevant
                                                      times, members of their immediate families and their legal
                                   9                  representatives, heir, successors or assigns, any entity in which
                                                      defendants have or had a controlling interest and any entity that
                                  10                  underwrote the Lyft IPO including any officer, director or affiliate of
                                                      any Lyft IPO underwriter.
                                  11
                                       Mot. at 1. Defendants assert that Plaintiff fails to the meet the requirements of Federal Rule of
                                  12
Northern District of California




                                       Civil Procedure 23(b) and that the class definition should be modified.2 See generally Opp.
 United States District Court




                                  13
                                              A.    Rule 23(a)
                                  14
                                                   i.   Numerosity
                                  15
                                               Rule 23(a) requires that the putative class be “so numerous that joinder of all members is
                                  16
                                       impracticable.” See Fed R. Civ. P. 23(a)(1). “[C]ourts have routinely found the numerosity
                                  17
                                       requirement satisfied when the class comprises 40 or more members.” Villalpando v. Exel Direct
                                  18
                                       Inc., 303 F.R.D. 588, 605–06 (N.D. Cal. 2014) (citation omitted). Although Plaintiff does not
                                  19
                                       provide a clear estimate of how many putative class members there are, he details that “Lyft sold
                                  20
                                       32.5 million shares of its common stock pursuant to the IPO Registration Statement.” Mot. at 5.
                                  21
                                       Given the number of shares traded during the class period, the Court is satisfied that the putative
                                  22
                                       class members are sufficiently numerous to make joinder impracticable. See Hatamian v.
                                  23
                                       Advanced Micro Devices, Inc., No. 14-CV-00226 YGR, 2016 WL 1042502, at *4 (N.D. Cal. Mar.
                                  24
                                       16, 2016) (citation omitted) (“The Court certainly may infer that, when a corporation has millions
                                  25
                                       of shares trading on a national exchange, more than 40 individuals purchased stock over the course
                                  26
                                  27   2
                                         Defendants also contend that the class period must end on August 19, 2019, the date the lock-up
                                  28   period expired. Opp. at 26. Plaintiff does not oppose ending the class period at the end of the
                                       lock-up period. Reply at 22. The Court thus holds that the class period ends on August 19, 2019.
                                                                                        4
                                         Case 4:19-cv-02690-HSG Document 177 Filed 08/20/21 Page 5 of 13




                                   1   of more than a year.”).

                                   2               ii.   Commonality
                                   3           Rule 23(a)(2) requires that “there are questions of law or fact common to the class.” A

                                   4   contention is sufficiently common where “it is capable of classwide resolution—which means that

                                   5   determination of its truth or falsity will resolve an issue that is central to the validity of each one of

                                   6   the claims in one stroke.” Dukes, 564 U.S. at 350. Commonality exists where “the circumstances

                                   7   of each particular class member vary but retain a common core of factual or legal issues with the

                                   8   rest of the class.” Parra v. Bashas’, Inc., 536 F.3d 975, 978–79 (9th Cir. 2008). “What matters to

                                   9   class certification . . . is not the raising of common ‘questions’—even in droves—but rather the

                                  10   capacity of a classwide proceeding to generate common answers apt to drive the resolution of the

                                  11   litigation.” Dukes, 564 U.S at 350 (citation omitted) (emphasis omitted).

                                  12           Plaintiff argues, and Defendants do not contest, that Plaintiff’s claims share various
Northern District of California
 United States District Court




                                  13   common questions. Mot. at 6. Common questions include whether the IPO Registration

                                  14   Statement contained untrue statements of material fact or omitted to disclose material facts,

                                  15   whether public sources of information could have revealed the purportedly untrue statements or

                                  16   omissions, and whether Defendants violated the Securities Act of 1933. The Court finds these

                                  17   questions are sufficient to satisfy the commonality requirement.

                                  18              iii.   Typicality
                                  19           Rule 23(a)(3) requires that “the claims or defenses of the representative parties are typical

                                  20   of the claims or defenses of the class.” Fed R. Civ. P. 23(a)(3). “The test of typicality is whether

                                  21   other members have the same or similar injury, whether the action is based on conduct which is

                                  22   not unique to the named plaintiffs, and whether other class members have been injured by the

                                  23   same course of conduct.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)

                                  24   (quotation omitted). Under the “permissive standards” of Rule 23(a)(3), the claims need only be

                                  25   “reasonably co-extensive with those of absent class members,” rather than “substantially

                                  26   identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998). In other words,

                                  27   typicality is “satisfied when each class member’s claim arises from the same course of events, and

                                  28   each class member makes similar legal arguments to prove the defendant’s liability.” Rodriguez v.
                                                                                           5
                                         Case 4:19-cv-02690-HSG Document 177 Filed 08/20/21 Page 6 of 13




                                   1   Hayes, 591 F.3d 1105, 1124 (9th Cir. 2010) (quotation omitted). “The commonality and typicality

                                   2   requirements of Rule 23(a) tend to merge.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157–

                                   3   158, & n.13 (1982). However, typicality—like adequacy—looks at whether Plaintiffs are proper

                                   4   parties to proceed with the suit. Id.

                                   5          Plaintiff contends, and Defendants do not dispute, that his claims are typical of the claims

                                   6   of all members of the proposed class. Mot. at 7. As pled, all putative class members purchased

                                   7   shares traceable to the IPO Registration Statement and have the same legal claims under the

                                   8   Securities Act relating to the same purported misstatements and omissions. Because the asserted

                                   9   claims are reasonably co-extensive with those of absent class members, the Court finds the

                                  10   typicality requirement is met.

                                  11               iv.   Adequacy of Representation
                                  12          Rule 23(a)(4) requires that the “representative parties will fairly and adequately represent
Northern District of California
 United States District Court




                                  13   the interests of the class.” Fed. R. Civ. P. 23(a)(4). In determining adequacy, the Court must

                                  14   address two legal questions: (1) whether the named plaintiffs and their counsel have any conflicts

                                  15   of interest with other putative class members; and (2) whether the named plaintiffs and their

                                  16   counsel will prosecute the action vigorously on behalf of the proposed class. See In re Mego Fin.

                                  17   Corp. Sec. Litig., 213 F.3d 454, 462 (9th Cir. 2000). This inquiry too “tend[s] to merge” with the

                                  18   commonality and typicality criteria. See Falcon, 457 U.S. at 158, n.13.

                                  19          The Court is unaware of any conflicts of interest in this matter, and no evidence in the

                                  20   record suggests that either Plaintiff or proposed class counsel have a conflict with other class

                                  21   members. Defendants do not challenge the adequacy of Plaintiff’s legal counsel, nor is the Court

                                  22   aware of any reason why they should. See Dkt. No. 64 at 11 (finding “Block & Leviton LLP has

                                  23   extensive experience as counsel in securities class actions”). And the Court finds that proposed

                                  24   class counsel and Plaintiff have vigorously prosecuted this action on behalf of the class to date.

                                  25   Accordingly, the adequacy of representation requirement is satisfied.

                                  26          B.     Rule 23(b)(3)
                                  27          Plaintiff seeks certification under Rule 23(b)(3), which requires Plaintiff to show

                                  28   predominance and superiority. Defendants assert that Plaintiff fails to meet either requirement
                                                                                         6
                                         Case 4:19-cv-02690-HSG Document 177 Filed 08/20/21 Page 7 of 13




                                   1   because individual inquiries are required to determine whether investors had actual knowledge of

                                   2   the allegedly omitted facts. As detailed below, the Court finds that Plaintiff has met both

                                   3   requirements.

                                   4               i.   Predominance
                                   5          “The predominance inquiry tests whether proposed classes are sufficiently cohesive to

                                   6   warrant adjudication by representation.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045

                                   7   (2016) (internal quotation marks omitted). The Supreme Court has defined an individual question

                                   8   as “one where members of a proposed class will need to present evidence that varies from member

                                   9   to member, while a common question is one where the same evidence will suffice for each

                                  10   member to make a prima facie showing [or] the issue is susceptible to generalized, class-wide

                                  11   proof.” Id. (citation and internal quotation marks omitted; brackets in original). This “inquiry asks

                                  12   whether the common, aggregation-enabling, issues in the case are more prevalent or important
Northern District of California
 United States District Court




                                  13   than the non-common, aggregation-defeating, individual issues.” Id. (citation and internal

                                  14   quotation marks omitted). The Supreme Court has made clear that Rule 23(b)(3)’s predominance

                                  15   requirement is “even more demanding” than the commonality requirement of Rule 23(a). See

                                  16   Comcast, 569 U.S. at 34 (citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623–24 (1997)).

                                  17          Here, the Court is satisfied that common questions predominate. To allege a Section 11

                                  18   claim, a plaintiff must show “(1) that the registration statement contained an omission or

                                  19   misrepresentation, and (2) that the omission or misrepresentation was material, that is, it would

                                  20   have misled a reasonable investor about the nature of his or her investment.” Rubke v. Capitol

                                  21   Bancorp Ltd., 551 F.3d 1156, 1161 (9th Cir. 2009) (quoting In re Daou Sys., Inc., 411 F.3d 1006,

                                  22   1027 (9th Cir. 2005)). Whether Lyft’s Registration statement contained untrue statements or

                                  23   omissions, and whether any such misrepresentations or omissions were material, are common

                                  24   questions that can be proven through evidence common to the class.

                                  25          Defendants argue that individual issues concerning its affirmative knowledge defense

                                  26   defeat predominance. Opp. at 16–25. Courts may consider whether affirmative defenses defeat

                                  27   predominance only for defenses “actually advanced and for which [the defendant] has presented

                                  28   evidence,” rather than those a defendant “might advance or for which it has presented no
                                                                                         7
                                           Case 4:19-cv-02690-HSG Document 177 Filed 08/20/21 Page 8 of 13




                                   1   evidence.” True Health Chiropractic, Inc. v. McKesson Corp., 896 F.3d 923, 931 (9th Cir. 2018).

                                   2   And for any defenses advanced, courts should consider whether the “supporting evidence may be

                                   3   sufficiently similar or overlapping to allow [plaintiff] to satisfy the predominance requirement of

                                   4   Rule 23(b)(3) with respect to those defenses.” Id.

                                   5           As relevant here, recovery is available under Section 11 to “any person acquiring such

                                   6   security (unless it is proved that at the time of such acquisition he knew of such untruth or

                                   7   omission).” 15 U.S.C. § 77k(a). Defendants contend that the allegedly omitted information was

                                   8   not “selectively or uniformly disclosed to a discrete group of investors,” and that the purportedly

                                   9   omitted information was publicly available, so as to require individual inquiries into investor

                                  10   knowledge. Opp. at 17–18. Defendants attach an expert declaration of Michael Kwak, who

                                  11   assessed the information publicly available prior to Lyft’s IPO regarding the existence of sexual

                                  12   assault allegations and the extent of service and repair issues. 3 Dkt. No. 119, Declaration of
Northern District of California
 United States District Court




                                  13   Michael Kwak (“Kwak Decl.”) ¶ 8. Mr. Kwak asserts he identified twenty unique stories

                                  14   concerning sexual assault allegations and seven unique stories related to service and repair issues.

                                  15   Id. at ¶ 11.4 Defendants also submit declarations from various portfolio managers who purchased

                                  16   shares in Lyft’s IPO. See Dkt. No. 116-7, Ex. 1 (Investor Declarations); Dkt. No. 134-3 Ex. 24

                                  17   (Supplemental Investor Declarations). Defendants contend that their proffered evidence shows

                                  18   that information regarding the purportedly omitted facts was publicly available, and that some

                                  19   investors knew of those facts.

                                  20           The Court finds that Defendant’s challenges do not defeat predominance. Plaintiff’s

                                  21   remaining claims include allegations that

                                  22               •   “Lyft failed to disclose pervasive sexual assault and safety issues in the

                                  23                   Registration Statement”;

                                  24

                                  25   3
                                         Mr. Kwak also reviewed articles concerning “Lyft’s April 14, 2019 brake related removal of
                                  26   electric bikes,” and found that these articles were “publicly disseminated by at least April 15,
                                       2019.” Kwak Decl. ¶¶ 8, 26.
                                       4
                                  27     Plaintiff disputes that the cited articles reflect twenty unique stories concerning sexual assault
                                       allegations. Reply at 14 n.19. According to Plaintiff, three of these articles “concern the exact
                                  28   same incident” and another three “do not concern actual Lyft drivers assaulting passengers at all.”
                                       Id.
                                                                                             8
                                           Case 4:19-cv-02690-HSG Document 177 Filed 08/20/21 Page 9 of 13




                                   1               •   “Lyft saw an increase in the number of sexual assaults its drivers committed,” but

                                   2                   the “Registration statement fails to even mention sexual assaults at all”;

                                   3               •   “the Company faced serious reputational damage and legal liability” from these

                                   4                   incidents;

                                   5               •   “thousands of the bikes in Lyft’s rideshare program suffered from safety and

                                   6                   maintenance issues that jeopardized the growth” of that program, which “was

                                   7                   experiencing severe and pervasive safety issues” by the time of the IPO; and

                                   8               •   “as a result of the braking issue,” Lyft “pulled its entire fleet of thousands of

                                   9                   electric bikes” in certain cities on April 14, 2019.

                                  10   CCAC ¶¶ 12–13, 110, 131, 133, 170, 175–77. Crucially, Defendants’ arguments are not based on

                                  11   the relevant misrepresentations and omissions alleged in the complaint, but instead on more

                                  12   general information relating to the existence of “sexual assault allegations and lawsuits” and bike
Northern District of California
 United States District Court




                                  13   “repair and maintenance issues.” See Opp. at 18–19. This does not show that all (or any) putative

                                  14   class members had knowledge of the alleged omissions concerning the magnitude of the sex

                                  15   assault issue or the particular brake issue in Lyft’s bike fleet that led to a recall.

                                  16           With respect to the limited number of articles Defendants proffer concerning bike repair

                                  17   and maintenance issues, those articles do not describe the specific brake problem at issue.5 See

                                  18   Katz v. China Century Dragon Media, Inc., 287 F.R.D. 575, 587 (C.D. Cal. 2012) (rejecting

                                  19   defendants’ argument that individualized issues of knowledge defeated predominance because

                                  20   they “presented no evidence that any class member had any knowledge that the specific, alleged

                                  21   misrepresentations . . . were false”). They instead discuss “frustrating keypads,” “missing or

                                  22   stolen” bikes, “damaged handlebars” leading Citi Bikes to “remove[] a part of [their] fleet from

                                  23   service” in 2018, limited availability of electric bikes due to “immense popularity and low

                                  24   supply,” riders noting “seats that won’t stay up,” bikes that “need 45 minutes to recharge,”

                                  25   “trouble checking a bike out and returning it,” and two fires caused by experimenting with

                                  26
                                  27   5
                                        The Court notes that no evidence has been presented as to the reputation or breadth of readership
                                  28   of any of the cited news sources, at least one of which appears to be a college student newspaper.
                                       See Kwak Decl., Ex. 1 at 54.
                                                                                          9
                                        Case 4:19-cv-02690-HSG Document 177 Filed 08/20/21 Page 10 of 13




                                   1   batteries in Citi Bike’s facilities. See Kwak Decl., Ex. 4. And the declarations discussing Lyft’s

                                   2   bike business reflect only a general awareness of past repair and maintenance issues and the

                                   3   potential need for service in the future. Knowledge that bikes have required and may require

                                   4   maintenance, however, does not meaningfully address Plaintiff’s theory.

                                   5          Similarly, the declarations concerning the sexual assault issue reflect a general awareness

                                   6   that Lyft was subject to some allegations of sexual assault, rather than any knowledge about the

                                   7   alleged magnitude of the problem. And relatedly, with respect to Defendants’ cited articles about

                                   8   sexual assault allegations, Plaintiff contends that he has “uncovered evidence” of “at least 103

                                   9   such incidents, only a fraction of which had been reported in the media at the time of the IPO.”

                                  10   Reply at 3; see also Dkt. No. 128, Declaration of Whitney E. Street (“Street Decl.”) ¶¶ 3–8 (lead

                                  11   counsel has found “information on at least forty-two (42) incidents of sexual assault committed by

                                  12   Lyft drivers prior to Lyft’s IPO that are in addition to the fifty-three (53) incidents cited in CAC ¶
Northern District of California
 United States District Court




                                  13   111”). This representation is in tension with Defendants’ suggestion that all (or most) pre-IPO

                                  14   sexual assaults were necessarily publicly reported before the IPO. See Opp. at 4 (“[W]hile serious

                                  15   safety incidents such as claims of sexual assault are thankfully quite rare, these claims are and

                                  16   have been publicly reported.”); see also id. at 19 (“The only information that was not yet publicly

                                  17   reported at the time of the IPO . . . is information that had not yet occurred.”) (emphasis in

                                  18   original). If the extent and magnitude of the issue had not been fully reported, it would cast doubt

                                  19   on any declarant’s ability to conclusively assert full knowledge of the relevant issues.

                                  20          At bottom, none of the evidence shows that any putative class member knew of the

                                  21   purported omissions. And given that Defendants maintain that no class members received

                                  22   selective disclosures, the Court finds that there are common facts and questions as to the content

                                  23   of publicly available sources, including the news articles cited by Defendants. See In re

                                  24   Facebook, Inc., IPO Sec. & Derivative Litig., 312 F.R.D. 332, 348 (S.D.N.Y. 2015) (“For every

                                  25   individual question of whether each investor had actual knowledge stemming from these reports,

                                  26   there are scores of common facts and questions about the content of each and every media

                                  27   report.”). Defendants’ assertion that investors had actual knowledge of the alleged

                                  28   misrepresentations and omissions based on these media reports also can be resolved on a class-
                                                                                         10
                                           Case 4:19-cv-02690-HSG Document 177 Filed 08/20/21 Page 11 of 13




                                   1   wide basis. See id. (“[W]hether any investor . . . gained relevant actual knowledge from media

                                   2   reports precluding their claim presents another common question as to whether the relevant media

                                   3   reports conveyed all of the truth Plaintiffs allege was misstated or omitted.”); In re IndyMac

                                   4   Mortg.-Backed Sec. Litig., 286 F.R.D. 226, 239 (S.D.N.Y. 2012) (finding that articles and

                                   5   complaints in lawsuits cited by defendants to show “knowledge or notice” were publicly available

                                   6   and would be “subject to generalized proof”).6 Whether or not Plaintiff prevails on the merits, the

                                   7   answers to these questions are common to all class members. Amgen Inc, 568 U.S. at 459 (“Rule

                                   8   23(b)(3) requires a showing that questions common to the class predominate, not that those

                                   9   questions will be answered, on the merits, in favor of the class.”). Accordingly, Defendant has not

                                  10   shown that any individualized issues of investor knowledge will predominate over common issues.

                                  11              ii.   Superiority
                                  12           The superiority requirement tests whether “a class action is superior to other available
Northern District of California
 United States District Court




                                  13   methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The

                                  14   Court considers four non-exclusive factors: (1) the interest of each class member in individually

                                  15   controlling the prosecution or defense of separate actions; (2) the extent and nature of any

                                  16   litigation concerning the controversy already commenced by or against the class; (3) the

                                  17   desirability of concentrating the litigation of the claims in the particular forum; and (4) the

                                  18   difficulties likely to be encountered in the management of a class action. Id. “Where classwide

                                  19   litigation of common issues will reduce litigation costs and promote greater efficiency, a class

                                  20   action may be superior to other methods of litigation.” Valentino v. Carter-Wallace, Inc., 97 F.3d.

                                  21   1227, 1234–35 (9th Cir. 1996).

                                  22           Defendants contend that “required individual inquiries into knowledge” would necessitate

                                  23   “mini-trials” for every investor. Opp. at 25. At this stage, the Court is satisfied that Plaintiff has

                                  24

                                  25   6
                                         Defendants’ reliance on Vignola v. Fat Brands, Inc., No. CV187469PSGPLAX, 2020 WL
                                  26   1934976, at *3 (C.D. Cal. Mar. 13, 2020), does not change the Court’s conclusion. In Vignola, the
                                       defendant argued that allegedly omitted information regarding a company’s bankruptcy filings,
                                  27   delisting, and ownership had been “widely reported” over several years “from sources with
                                       varying readership and reputation,” making investors’ actual knowledge an individualized issue.
                                  28   Id. at *4. In that case, there was no dispute that those sources contained articles concretely
                                       describing the purportedly omitted information.
                                                                                          11
                                           Case 4:19-cv-02690-HSG Document 177 Filed 08/20/21 Page 12 of 13




                                   1   met the superiority requirement. Defendants maintain that the purported omitted information was

                                   2   publicly available, but as Plaintiff notes, they must show that the publicly available information

                                   3   could have conveyed the truth of the allegedly omitted information. Defendants’ affirmative

                                   4   knowledge defense thus depends on common proof concerning the extent of publicly available

                                   5   information and the extent of the actual problem in proportion to publicly available information.

                                   6   The Court finds that resolving these issues in a single proceeding is more efficient than doing so in

                                   7   hundreds or thousands of individual actions. If these predicate issues are resolved in Plaintiff’s

                                   8   favor, there will be no need for individualized inquiries into knowledge. And as Plaintiff

                                   9   acknowledges, the Court may revisit class certification at any time should class treatment become

                                  10   unduly inefficient or unmanageable. See Fed. R. 23(c)(1)(C) (“An order that grants or denies class

                                  11   certification may be altered or amended before final judgment.”).7

                                  12                                             *       *       *
Northern District of California
 United States District Court




                                  13           Because the Court finds that Plaintiffs have met the Rule 23(a) and 23(b)(3) requirements

                                  14   for, the Court GRANTS Plaintiffs’ motion for class certification.8

                                  15   IV.     CONCLUSION
                                  16           The Court GRANTS Plaintiffs’ motion to certify the Class. Accordingly, the Court

                                  17   certifies the following class:

                                  18                  All persons and entities who purchased or otherwise acquired the
                                                      common stock of Lyft issued and traceable to the IPO Registration
                                  19                  Statement. Excluded from the Class are defendants and their families,
                                                      the officers, directors and affiliates of defendants, at all relevant
                                  20                  times, members of their immediate families and their legal
                                                      representatives, heir, successors or assigns, any entity in which
                                  21

                                  22   7
                                         Plaintiff acknowledges that another class action in its initial phases in California State Court
                                  23   asserts similar claims, but the Court does not find this relevant to the class certification
                                       determination. See Mot. at 9–10.
                                  24
                                       8
                                         Defendants argue that “the class definition should be modified to include only investors who
                                       purchased before April 15, 2019,” the date that “substantially similar claims were first filed in
                                  25   state court on behalf of the same purported class.” Opp. at 26–28. Though the state filing may be
                                       relevant to the question of damages, the Court is not persuaded that it matters in defining the class.
                                  26   During the hearing, Plaintiff’s counsel contended that Defendants’ argument presents a question of
                                       damages appropriately decided at the summary judgment stage rather than the class certification
                                  27   stage. Tr. 23:24-25:16. And defense counsel acknowledged that he was not aware of any
                                       authority addressing this issue in the context of defining a class. Id. at 27:23-28:6. Absent any
                                  28   relevant authority to the contrary, the Court concludes that it need not address Defendants’
                                       argument at this stage.
                                                                                         12
                                        Case 4:19-cv-02690-HSG Document 177 Filed 08/20/21 Page 13 of 13



                                                       defendants have or had a controlling interest and any entity that
                                   1                   underwrote the Lyft IPO including any officer, director or affiliate of
                                                       any Lyft IPO underwriter.
                                   2

                                   3           The Court appoints Plaintiff Keiner as Class Representative and appoints Block and

                                   4   Leviton LLP as Class Counsel. The Court SETS a telephonic case management conference for

                                   5   August 31, 2021, at 2:00 p.m. The Court DIRECTS the parties to submit a joint case

                                   6   management statement by August 26, 2021. All counsel shall use the following dial-in

                                   7   information to access the call:

                                   8           Dial-In: 888-808-6929;

                                   9           Passcode: 6064255

                                  10           For call clarity, parties shall NOT use speaker phone or earpieces for these calls, and where

                                  11   at all possible, parties shall use landlines

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15           IT IS SO ORDERED.

                                  16   Dated: 8/20/2021

                                  17                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         13
